Zimbra                                                 https •I/mail.j acksonnj .netlh/printmessage?id~2ffcb394-c6d8-43e7-ab ...
Zimbra                                                              clerk@jacksontwpnj.net
Re: Public property?
From : Optimum <kamkanis@optonline.net>                    Sun, May 21, 2017 08:13 PM
Subject : Re: Public property?
To : Barry Calogero
<counci lmanca logero@jacksontwpnj.net>
Cc : Helene Schlegel <hschlegel@jacksontwpnj.net>,
Michael Reina <mikereina@jacksontwpnj.net>,
Robert Nixon
<councilmannixon@jacksontwpnj.net>, Kenneth
Bressi <councilmanbressi@jacksontwpnj.net>,
Ann Updegrave <annieup@jacksontwpnj.net>,
Scott Martin
<councilmanmartin@jacksontwpnj.net>
Hello!




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-42 Filed 09/06/19 Page 1 of 2 PageID: 1281
the wires arou~d JACKSCN are still up,              and they are continuing to
Pop 11p in other places.
I was wondering when this would begin to be enforced?
Thank you.
Sent from my iPhone
> On May 10, 2Jl7, at 9:35 AM, Barry Calogero
<councilmancalogero@jacksontwpnJ.net> wrote:
>
>
> Ms Schlegel,
> Given Mr ?ieslak response below, if Infact there is a violation
I respectfully request emeditate enforcement actions be taken to
the fullest
> extent permitted.
>
> Please keep me posted oc any actions taken in this regard.
>
> Respectfully
> Councilman
>
1 of 10                                                                                                    11/7/2017, 728 AM
TWP002189
Zimbra                                      https:I/mail.j acksonnj .net/h/printrnessage?id~2ffcb3 94-c6d8-4 3e7 -ab ...
> Barry Calogero
>
>-----Original Message-----
> From: Opt~mum <kamkanis@optonline.net>
> To: counc~lmannixon@jacksontwpnj.net, Mic~ael Reina
<mikereina@jacksontwpnj.net>, councilnanbressi@jacksontwpnj.net,
councilrnancalogero@jacksontwpnj.net,
councilmanmartin@jacksontwpnj.net, annieup@jacksontwpnj.net
> Sent: Tue, 09 May 2017 17:00:51 -0400 (EDT)
> Subject: Re: Public property?
>
> Hello, again!
>
> Just wondering when this will be enforced and when the poles
and wires will be taken down.




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-42 Filed 09/06/19 Page 2 of 2 PageID: 1282
> Thank you.
>
> Sent from my iPhone
>
>> On Apr 25, 2017, at 5:50 FM, Optimum <kamkanis@optonline.net>
wrote:
>>
>> Thank you! This is great news. Hopefully all requests to
construct these poles will be denied.
>> Kelly Kanis
>>
>> Sent from my iPhone
>>
>> Begin forwarded message:
>>
>>> From: Optimum <kamkanis@cptonline.net>
>>> Date: April 25, 2017 at 5:42:41 PM EDT
>>> To: Kenneth Pieslak <kpiesl2.k@~acksontwpnj.net>
>>> Subject: Re: ?ublic property?
>>>
>>> This is great! Thank you for sharing! My only hope NOW is
that the township does not give consent to any individuals who
ask to put up these ncles in the ROW.
>>>
>>> Sent from my iPhone
>>>
>>>> On Apr 25, 2017, at 4:38 PM, Kenneth Pieslak
<kpieslak@jacksontwpnj.net> wrote:
>>>>
>>>> J\'.s. Kanis :
>>>>
>>>> After much research the Township Attorney has provided us
2 of JO                                                                                           11/7/2017, 7:28 AM
TWP002190
